Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 6, the Examiner is uncertain as to which modifying step the second limitation is referring to.  Is it referring to the modifying step disclosed in claim 1 or the modifying step in the first limitation of claim 6?
The phrase "relatively large value" in claim relatively large value is a relative phrase which renders the claim indefinite.  The phrase "relatively large value" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of claim 9.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 1 – 12 the Examiner asserts that the specification, as originally filed, fails to adequately disclose how the evaluated, expected, and best values are calculated, how this information can be used in order to determine whether continuation judgment should be performed, and how the expected values are to be modified.  That is to say, the claimed invention is directed towards what appears to be 
Although one skilled in the art would have found the invention to be enabled because one skilled in the art could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for calculating a value for a candidate without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities as the specification fails to disclose how the values are calculated.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of calculations, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of calculations is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite calculating an evaluated value and performing continuation judgement of determining whether the checking action is to be performed for a next one of plurality of selection candidates and upon completion of checking a first selection candidate, modifying the expected values of the unchecked selection candidates, based on the evaluated value of the first selection candidate (NOTE: Claim 11 performs the method without the use of any technology).  The invention is directed towards the abstract idea of determining business (candidate) performance, which corresponds to “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper, e.g., observing how a user (consumer) behaves with relation to candidate (retail store) and assign it a score or value in order to identify other candidates (other retail stores) and assign them their respective scores or values using the initial store as a baseline in order to determine business performance.
The limitations of calculating an evaluated value and performing continuation judgement of determining whether the checking action is to be performed for a next one of plurality of selection candidates and upon completion of checking a first selection NOTE: Claim 11 performs the method without the use of any technology).  That is, other than reciting a generic apparatus comprising a generic memory and generic processor and a generic non-transitory computer-readable recording medium nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic apparatus comprising a generic memory and generic processor and a generic non-transitory computer-readable recording medium in the context of this claim encompasses a user collecting information about a candidate and arbitrarily assigning it a value based on some unknown mathematical calculation and evaluation, comparing and/or evaluating other candidates using the initial candidate as a baseline and determining whether the other candidates should be compared and/or evaluated based on the unknown calculation performed on the initial candidate, perform another mathematical calculation for the other candidates, and modifying the calculation based on the initial candidate.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Accordingly, the claims recites an abstract idea.
(See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic apparatus comprising a generic memory and generic processor and a generic non-transitory computer-readable recording medium. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic apparatus comprising a generic memory and generic processor and a generic non-transitory computer-readable recording medium to perform the steps of calculating an evaluated value and performing continuation judgement of determining whether the checking action is to be performed for a next one of plurality of selection candidates and upon completion of checking a first selection candidate, modifying the 
Additionally:
Claim 2 is directed towards performing an unknown mathematical calculation which can be performed using pen and paper.
Claim 3 is directed towards descriptive language describing the anchor event.
Claim 4 is directed towards evaluating a ripple effect, which can be performed by a human in their mind or through the use of pen and paper by observing cause and effect.
Claims 5 – 8 are directed towards descriptive language and mathematical concepts that are directed towards the statistics concept of central tendency.
Claim 9 is directed towards describing the mathematical and statistics concept of scaling.
Claim 10 is directed towards the statistics concept of how to handle outliers.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for evaluating the performance of entities in relation to one another and assigning a value that is representative of the performance.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US PGPub 2011/0099048 A1) in view of Iriyama (US PGPub 2016/0086105 A1) in further view of Zimmerman et al. (US PGPub 2010/0205034 A1).
In regards to claims 1, 11, and 12, Weiss discloses a non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a simulation process for performing checking action of checking, by an agent, a plurality of selection candidates in order for which expected values are set, the simulation process comprising; (Claim 11) a simulation method for performing checking action of checking, by an agent, a plurality of selection candidates in order for which expected values are set, the simulation method comprising; (Claim 12) simulation apparatus for performing checking action of checking, by an agent, a plurality of selection candidates in order for which expected values are set, the simulation apparatus comprising: 
(Claim 12) a memory; and a processor coupled to the memory and configured to:
[determining an evaluated assessment] of each selection candidate […], and performing continuation judgment of determining whether the checking action is to be performed for a next one of the plurality of selection candidates, based on the [expected assessment] of unchecked selection candidates for which the checking action has not been performed yet and the [evaluated assessment] of checked selection candidates for which the checking action has been performed; and 
upon completion of checking a first selection candidate of the plurality of selection candidates, modifying the [expected assessment] of the unchecked selection candidates, based on the evaluated value of the first selection candidate.
As best understood, in light of the rejections under 35 USC 112, Weiss discloses a system and method where a plurality of locations, such as, but not limited to, retail locations, are analyzed in order to determine if there are certain characteristics that are shared with one another based on an initial or anchor location (¶ 32, 34, 40, 46, 51, 53, 61, 67).  Weiss discloses that the system identifies a first location and determines a corresponding setting or type of location, e.g., type of retail location, in order to identify other locations, e.g., other retail locations, that share a similar characteristic to the first location, e.g., clothing retail location, coffee shop, and etc. (¶ 32, 49, 53, 69, 75).  The system performs this analysis on a continuous basis in order to more accurately determine the characteristics that are being shared amongst various locations so as to more accurately determine other similar locations in a particular geographical area or path (¶ 45, 69, 70, 81, 94).  Based on collected characteristic information, the system will modify its predications and inference in order to determine which of the plurality of (¶ 89, 93, 94, 103, 111).
Weiss discloses a system and method that is performing calculations to determine characteristics that are shared amongst a plurality of locations and, based on its analysis, determine which of the other plurality of locations share similar characteristics to a first location.  Although it is heavily implied that Weiss is calculating a value, Weiss does not explicitly recite this.
To be more specific, Weiss fails to explicitly disclose:
upon checking each of the plurality of selection candidates, calculating an evaluated value of each selection candidate for the agent, and performing continuation judgment of determining whether the checking action is to be performed for a next one of the plurality of selection candidates, based on the expected values of unchecked selection candidates for which the checking action has not been performed yet and the evaluated values of checked selection candidates for which the checking action has been performed; and 
upon completion of checking a first selection candidate of the plurality of selection candidates, modifying the expected values of the unchecked selection candidates, based on the evaluated value of the first selection candidate.
However, Iriyama, which is also directed towards identifying similarities or shared characteristics amongst locations, further teaches that it is old and well-known in the art to not only perform a calculation, but explicitly discloses that values are calculated and assigned, as well as disclosing that the values are representative of the similar and/or differences between the characteristics.  Iriyama teaches that the value 
(For support see: ¶ 58 – 67, 111)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate expected values, as taught by Iriyama, in the comparative and analysis system of Weiss as this allows for a better understanding of comparables since a baseline is being used in order to determine the distribution of characteristics amongst the plurality of data points and how each data point relates back to the baseline, thereby allowing a user to be guided in what future decisions should be made.
The combination of Weiss and Iriyama discloses a system and method for predicting and inferring user behavior is association with a plurality of locations in order to predict and infer future locations that can be associated with a user.  Despite this, the combination of Weiss and Iriyama fails to explicitly disclose whether it is well-known in the art to simulate this process through the use of an agent.
To be more specific, the combination of Weiss and Iriyama fails to explicitly disclose:
agent, and performing continuation judgment of determining whether the checking action is to be performed for a next one of the plurality of selection candidates, based on the expected values of unchecked selection candidates for which the checking action has not been performed yet and the evaluated values of checked selection candidates for which the checking action has been performed.
However, Zimmerman, which is also directed towards associating locations with users and their behaviors, further teaches that it is old and well-known in the art to simulate this process and to further simulate an agent.  Zimmerman teaches that, similar to Weiss, it is advantageous to analyze collected information in order to predict or infer future behavior and, again, similar to Weiss, that such analysis is useful for retailers, merchants, market researchers, or the like as this allows for an entity to make a business decision based on the analysis.  As a result, one of ordinary skill in the art would have found it beneficial to not only take real life actual information, but also simulated information as this would increase the amount of available information that can be used by a merchant (or the like) and facilitate in making a good business decision, e.g., whether a particular promotional campaign was effective, where to place a retail location, what products are shoppers interested in, and etc.  By simulating the information, one of ordinary skill in the art would be more able to change various rules and more efficiently see the results of those changes, thereby providing a more efficient means of allowing a business to make an informed decision.
(For support see: ¶ 10, 13, 14, 15, 17, 21, 22, 28)
Zimmerman, in the prediction and inference about consumer behavior in relation to businesses, as disclosed by the combination of Weiss and Iriyama, as this would allow for a more efficient method of simulating behavior and observing the results of the behavior in order to allow a business to make a more informed business decision before actually implementing it in real life.
In regards to claim 2, the combination of Weiss, Iriyama, and Zimmerman discloses the non-transitory, computer-readable recording medium of claim 1, wherein the modifying includes, upon occurrence of an anchor event that is an impressive event for the agent, modifying the expected values of the unchecked selection candidates, based on the evaluated value of the first selection candidate (Weiss – ¶ 32, 34, 35, 37, 49, 51, 53, 75, 76, 94; Zimmerman – ¶ 10, 17, 21, 28 wherein the system monitors changes associated with, for example, a marketing campaign, visit characteristics for the path, and etc., associated with the locations and makes the necessary modifications, as discussed above, in response to marketing campaigns or other associated sales incentives, promotions, and the like, visiting observations, and etc.).  
In regards to claim 3, the combination of Weiss, Iriyama, and Zimmerman discloses the non-transitory, computer-readable recording medium of claim 2, wherein the anchor event is checking of a first one of the plurality of selection candidates, an in-store campaign, checking of a number of the checked selection candidates, checking of or a combination thereof (Weiss – ¶ 36, 37, 53, 94; Zimmerman – ¶ 10, 21, 23 wherein the event can be an in-store campaign).  
In regards to claim 4, the combination of Weiss, Iriyama, and Zimmerman discloses the non-transitory, computer-readable recording medium of claim 2, the simulation process further including evaluating a ripple effect of the anchor event by using a result of the continuation judgment of the checking action (Weiss – ¶ 59, 30, 32, 34, 36, 37, 40, 50, 53; Zimmerman – ¶ 10, 17, 21, 22, 28, 35 wherein, in response to an event that is associated with a location is identified, the system determines whether the event affects the analysis of identifying other locations).  

______________________________________________________________________

Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US PGPub 2011/0099048 A1) in view of Iriyama (US PGPub 2016/0086105 A1) in view of Zimmerman et al. (US PGPub 2010/0205034 A1) in further view of Laerd Statistics (Measures of Central Tendency).
In regards to claims 5 – 8, the combination of Weiss, Iriyama, and Zimmerman discloses:
Claim 5:
[…].
Claim 6:

the modifying includes calculating an estimated best value based on the evaluated value of the first selection candidate (Weiss – ¶ 35, 36, 37, 40, 50, 53, 75; Iriyama – ¶ 58 – 67, 111 wherein the system’s calculations is its best calculation based on the available information that it has at the time, but will continue updating its calculations as more information is received); and 
[…].  
Claim 7:
[…].  
Claim 8:
the non-transitory, computer-readable recording medium of claim 1, wherein:
the modifying includes calculating an estimated best value based on the evaluated value of the first selection candidate (Weiss – ¶ 35, 36, 37, 40, 50, 53, 75; Iriyama – ¶ 58 – 67, 111 wherein the system’s calculations is its best calculation based on the available information that it has at the time, but will continue updating its calculations as more information is received); and
[…].  
The combination of Weiss, Iriyama, and Zimmerman discloses a system and method for simulating the effectiveness of actions taken by a particular service provider and how other service providers compare to the particular service provider.  The combination of Weiss, Iriyama, and Zimmerman teaches that values can be calculated in order to compare characteristics amongst the plurality of service providers and allowing for predictions or inferences to be made based on the particular service combination of Weiss, Iriyama, and Zimmerman fails to explicitly disclose the concept of the measures of central tendency in order to better understand the data set, as well as whether the average (mean), median, or mode should be used.
To be more specific, the combination of Weiss, Iriyama, and Zimmerman fails to explicitly disclose:
Claim 5:
the non-transitory, computer-readable recording medium of claim 1, wherein the modifying is performed such that an average value of distribution of the expected values of the unchecked selection candidates is equal to the evaluated value of the first selection candidate.
Claim 6:
the modifying is performed such that an average value of distribution of the expected values of the unchecked selection candidates is equal to the calculated estimated best value.  
Claim 7:
the non-transitory, computer-readable recording medium of claim 1, wherein the modifying is performed such that a median or a mode of distribution of the expected values of the unchecked selection candidates is equal to the evaluated value of the first selection candidate.  
Claim 8:
the modifying is performed such that an average value of distribution of the expected values of the unchecked selection candidates is equal to an intermediate 
However, Laerd Statistics teaches that a measure of central tendency is old and well-known in the art and it is used to describe a set of data by identifying the central position within that set of data (Page 1).  In this case, the central point is the particular service provider and the set of data are the other service providers that are being used in the comparison and analysis.  One of ordinary skill in the art looking upon the combination of Weiss, Iriyama, and Zimmerman would have found it beneficial to incorporate the teachings of Laerd Statistics as this would allow the practitioner of the invention to better understand the distribution of the plurality of service providers (i.e. distribution of the expected values) with respect to the particular service provider (i.e. expected value), which would further improve upon the prediction and inference process disclosed by the combination of Weiss, Iriyama, and Zimmerman.  Moreover, one of ordinary skill in the art looking upon the teachings of Laerd Statistics would have found that there are specific scenarios of when to use average, median, mode, and intermediate values (NOTE: in the broadest reasonable interpretation, “intermediate values” is broad enough to encompass any value, such as, but not limited to, mean, median, mode, or other value, that lies between both ends of the distribution) and that each methodology has their own respective advantages and disadvantages and, accordingly, some measures of central tendency become more appropriate to use than others (See Pages 2 – 7, see also FAQ’s).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try, by one of ordinary skill in the art, to pick an Laerd Statistics, and incorporate it into the prediction and inference system and method regarding consumer behavior in relation to businesses of the combination of Weiss, Iriyama, and Zimmerman since there are a finite number of identified, predictable potential solutions (determining whether to use mean, median, or mode when analyzing measures of central tendency based on a collection of data) to the recognized need (analyzing the distribution of data in order to describe the data set by identifying the central position within the data set) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the advantages, benefits, and disadvantages are known).

______________________________________________________________________

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US PGPub 2011/0099048 A1) in view of Iriyama (US PGPub 2016/0086105 A1) in view of Zimmerman et al. (US PGPub 2010/0205034 A1) in further view of Mark Schaller (A Quickly Written Essay on Scaling), hereinafter referred to as Schaller.
In regards to claim 9, the combination of Weiss, Iriyama, and Zimmerman discloses a system and method for simulating the effectiveness of actions taken by a particular service provider and how other service providers compare to the particular service provider.  The combination of Weiss, Iriyama, and Zimmerman teaches that values can be calculated in order to compare characteristics amongst the plurality of service providers and allowing for predictions or inferences to be made based on the combination of Weiss, Iriyama, and Zimmerman fails to explicitly disclose the concept of scaling of values in a distribution of data.
To be more specific, the combination of Weiss, Iriyama, and Zimmerman fails to explicitly disclose:
the non-transitory, computer-readable recording medium of claim 1, wherein the modifying is performed such that: 
a relatively large value is added to each of the expected values of the unchecked selection candidates as the evaluated value of the first selection candidate is relatively higher than distribution of the expected values of the unchecked selection candidates; and 
a relatively large value is subtracted from each of the expected values of the unchecked selection candidates as the evaluated value of the first selection candidate is relatively lower than the distribution of the expected values of the unchecked selection candidates.
However, Schaller teaches that scaling is an old and well-known method of modifying a distribution of data for many reasons.  Schaller teaches that there are scenarios where the distribution of data is expected to follow a particular trend or have a particular expectation and that it is advantageous to scale the values that comprise the distribution in order to follow a common standards of grading, such as the scenario disclosed by the combination of Weiss, Iriyama, and Zimmerman where service providers are graded, i.e. assigned values, and where the plurality of service providers are compared against one another and a particular service provider that is being used Schaller teaches that a well-known method of modifying the data is through scaling up and scaling down and that this methodology provides the advantage and motivation of fairly representing each entity’s performance relative to the performance of other entities and how much a particular value goes up or down depends on the distribution of what the raw scores look like.  Schaller teaches that such methodology provides the benefit of representing and conveying the performance of an entity relative to other entities in the data set.  
(Support is found throughout the reference, however, Pages 3 – 5 Section 5 elaborates more on scaling up and scaling down)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate scaling if distributed data, as taught by Schaller, in the entity performance evaluation system and method of the combination of Weiss, Iriyama, and Zimmerman as this would provide a more effective method of fairly representing each entity’s performance relative to the performance of other entities.

______________________________________________________________________

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US PGPub 2011/0099048 A1) in view of Iriyama (US PGPub 2016/0086105 A1) in view of Zimmerman et al. (US PGPub 2010/0205034 A1) in further view of Karen Grace-Martin (Outliers: To Drop or Not to Drop), hereinafter refered to as Karen
In regards to claim 10, the combination of Weiss, Iriyama, and Zimmerman discloses a system and method for simulating the effectiveness of actions taken by a particular service provider and how other service providers compare to the particular service provider.  The combination of Weiss, Iriyama, and Zimmerman teaches that values can be calculated in order to compare characteristics amongst the plurality of service providers and allowing for predictions or inferences to be made based on the particular service provider.  Despite this, the combination of Weiss, Iriyama, and Zimmerman fails to explicitly disclose the concept of identifying and removing outliers from a data set.
To be more specific, the combination of Weiss, Iriyama, and Zimmerman fails to explicitly disclose:
the non-transitory, computer-readable recording medium of claim 1, wherein the performing the continuation judgment includes: 
judging to finish the checking action when a maximum value of the evaluated values of the checked selection candidates is higher than a maximum value of the expected values of the unchecked selection candidates; and 
judging to continue the checking action when the maximum value of the evaluated values of the checked selection candidates is lower than the maximum value of the expected values of the unchecked selection candidates.
However, Karen teaches that it is old and well-known in the art of statistics that a dataset can contain extreme values that are outside the range of what is expected and unlike the other data.  Karen teaches that depending on the circumstances, outliers should be removed and no longer analyzed or evaluated, i.e. judge, as they can combination of Weiss, Iriyama, and Zimmerman would have found it obvious and motivated to remove results that fall outside, i.e. outliers, the expected predictions and inferences and no longer analyze, i.e. judge, an outlier since, depending on the circumstances, negatively affect a data set, while continuing to analyze and include those values that fall within the expected predictions and inferences.
(Support can be found on Pages 1 – 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to identify outliers and not analyze them with respect to the data set, as taught by Karen, in the prediction and inference system and method of the combination of Weiss, Iriyama, and Zimmerman as outliers would affect the expected predictions of the data set by skewing the results, thereby resulting in the data set not provide a proper representation of each data point and affecting the prediction and inference process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Deshpande et al. (US PGPub 2016/0140589 A1); Evans et al. (US PGPub 2013/0159054 A1); Jaidka et al. (US PGPub 2017/0270544 A1); Spencer et al. (US PGPub 2018/023750 A1); Yeo et al. (US PGPub 2017/0337572 A1); Gajendran et al. (WO 2011/050371 A1) – which are directed towards monitoring and analyzing consumer behavior and businesses in order to determine what business decision to make
Jason Brownlee (How to Transform Data to Better Fit the Normal Distribution) – which is directed towards the modification of data in a distribution curve in order to better fit a Gaussian distribution
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        8/17/2021